 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSEPH P. TRAUTT JR, et al.,

 9                              Plaintiffs,                Case No. C19-342-RAJ-MLP

10          v.                                             MINUTE ORDER

11   KEYSTONE RV COMPANY,

12                              Defendant.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On March 30, 2020, the Court heard oral argument regarding Defendant’s motion for

17   enforcement of the stipulated protective order (dkt. # 15) and Plaintiffs’ motion to strike

18   objections and compel documents responsive to requests for production (dkt. # 21) in this

19   products liability action. With regard to Defendant’s motion, Defendant opposes Plaintiffs’

20   assertion that Defendant’s schematic drawings produced in response to discovery requests are

21   not confidential pursuant to the stipulated protective order signed on September 24, 2019 (dkt. #

22   14). Defendant argues the schematic drawings, which detail a dinette feature in a trailer designed

23   and manufactured by Defendant, should be considered confidential as either confidential




     MINUTE ORDER - 1
 1   business information or as trade secrets. Plaintiffs argue the schematic drawings are not trade

 2   secrets because the dinette feature can be easily reproduced and therefore constitutes readily

 3   ascertainable information.

 4           The Court reviewed the motion and supporting declarations (dkt. ## 15, 16, 17),

 5   Plaintiffs’ response and supporting declaration (dkt. ## 18, 19), and Defendant’s reply (dkt. #

 6   20). Based on the record, the Court finds the schematic drawings are properly considered

 7   confidential business information and are therefore considered confidential pursuant to the

 8   stipulated protective order. The Court declines to rule on whether the schematic drawings

 9   constitute trade secrets.

10           Defendant also requests an award of $2,500.00 in attorney’s fees incurred in connection

11   with bringing its motion. In support of its request, Defendant references email correspondence

12   with opposing counsel regarding the potential frivolous nature of their challenge to the

13   confidential designation. Having heard clarification from Plaintiffs’ counsel regarding this

14   correspondence during oral argument, the Court declines to impose fees at this time.

15           With regard to Plaintiffs’ motion, Plaintiffs seek to strike Defendant’s objections to their

16   discovery requests and to compel production of responsive documents. Defendant argues it

17   provided specific objections to Plaintiffs’ requests and that it is unaware of any requested

18   document that it has failed to produce.

19           The Court reviewed the motion and supporting declaration (dkt. ## 21, 22), Defendant’s

20   response and supporting declaration (dkt. ## 24, 25), and Plaintiffs’ reply (dkt. # 26). The Court

21   finds Defendant’s discovery objections are generally specific and that it properly identified

22   responsive documents it would produce. Further, Plaintiffs are unable to identify any outstanding

23   document or category of documents that Defendant has not produced at this time.




     MINUTE ORDER - 2
 1          For the foregoing reasons and the reasons stated on the record, the Court GRANTS

 2   Defendant’s motion (dkt. # 15) and DENIES Plaintiffs’ motion (dkt. # 21). Defendant’s request

 3   for fees associated with bringing its motion is DENIED at this time. The Clerk is directed to send

 4   copies of this order to the parties and to the Honorable Richard A. Jones.

 5          Dated this 30th day of March, 2020.

 6

 7                                                        A
                                                          MICHELLE L. PETERSON
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 3
